USCA11 Case: 22-10363      Date Filed: 11/09/2022   Page: 1 of 5




                                        [DO NOT PUBLISH]

                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                   ____________________

                         No. 22-10363
                   Non-Argument Calendar
                   ____________________

RALPH McCOIG,
                                              Plaintiff-Appellant,
versus
CITY OF ROCKLEDGE, FLORIDA,
BRYCE PHILLIPS,


                                           Defendants-Appellees.


                   ____________________

          Appeal from the United States District Court
               for the Middle District of Florida
USCA11 Case: 22-10363          Date Filed: 11/09/2022      Page: 2 of 5




2                       Opinion of the Court                   22-10363

              D.C. Docket No. 6:21-cv-092-RBD-GJK
                    ____________________

Before JORDAN, BRANCH and DUBINA, Circuit Judges.
PER CURIAM:
        Appellant Ralph McCoig appeals the district court’s order
dismissing his claims against the City of Rockledge and Officer
Bryce Phillips that arose following McCoig’s arrest for aggravated
assault with a firearm and shooting/throwing a missile or other
hard substance into an occupied vehicle. McCoig filed a four-count
complaint against the defendants/appellees alleging: (1) false arrest
under Florida law against the City; (2) Fourth Amendment viola-
tion against the City; (3) false arrest against Officer Phillips individ-
ually under 42 U.S.C. § 1983; and (4) state law malicious prosecu-
tion against Rodney Temple, the individual who notified the police
about McCoig’s alleged unlawful conduct. The district court
granted both the City’s motion to dismiss and Phillips’s motion to
dismiss with prejudice and declined to exercise supplemental juris-
diction over the malicious prosecution claim against Temple, thus
dismissing this claim without prejudice. Having read the parties’
briefs and reviewed the record, we affirm the district court’s order
dismissing McCoig’s complaint.
                                       I.
        We review de novo a district court’s dismissal of a complaint
for failure to state a claim. Chua v. Ekonomou, 1 F.4th 948, 952
(11th Cir. 2021). Federal Rule of Civil Procedure 12(b)(6) permits
USCA11 Case: 22-10363         Date Filed: 11/09/2022      Page: 3 of 5




22-10363                Opinion of the Court                          3

defendants to move a district court to dismiss a case because the
complaint “fail[s] to state a claim upon which relief can be
granted.” Fed. R. Civ. P. 12(b)(6). In reviewing the grant of a
Rule 12(b)(6) motion, we are “guided by the same principles of re-
view as the district court” and view the complaint in the light most
favorable to the plaintiff, accepting the complaint’s well-pleaded
facts as true. Am. United Life Ins. Co. v. Martinez, 480 F.3d 1043,
1057 (11th Cir. 2007). To survive a motion to dismiss, a complaint
must contain sufficient facts that, if true, state a facially plausible
claim for relief. Ashcroft v. Iqbal, 556 U.S. 662, 678, 129 S. Ct. 1937,
1949 (2009). A claim is facially plausible if it creates a “reasonable
inference that the defendant is liable for the misconduct alleged.”
Id.
                                      II.
        McCoig first argues that the district court erred in dismissing
his complaint against the defendants because Officer Phillips did
not have probable cause to arrest him. Specifically, McCoig asserts
that Temple’s statement alone was insufficient to support a finding
of probable cause. However, the record demonstrates that the dis-
trict court properly dismissed the false arrest claims against the City
and Officer Phillips because it found the presence of probable cause
for McCoig’s arrest. A finding of probable cause is an absolute bar
to federal and state claims of false arrest. Rankin v. Evans, 133 F.3d
1425, 1435 (11th Cir. 1998). See also Myers v. Bowman, 713 F.3d
1319, 1326-27 (11th Cir. 2013) (probable cause is an absolute bar to
a § 1983 false arrest claim). The district court’s assessment of
USCA11 Case: 22-10363        Date Filed: 11/09/2022     Page: 4 of 5




4                      Opinion of the Court                22-10363

probable cause is a purely legal determination and is subject to ple-
nary review by the appellate court. See United States v. Allison,
953 F.2d 1346, 1350 (11th Cir. 1992). “[P]robable cause exists when
the facts, considering the totality of the circumstances and viewed
from the perspective of a reasonable officer, establish a probability
or substantial chance of criminal activity.” Washington v. Howard,
25 F.4th 891, 899 (11th Cir. 2022) (internal quotation marks omit-
ted).
       Here, Officer Phillips properly relied on Temple’s criminal
complaint, that alleged that McCoig discharged a firearm into
Temple’s vehicle, to support his finding of probable cause to arrest
McCoig. See Rankin, 133 F.3d 1441 (stating that an officer can rely
upon a victim’s statement to support probable cause). Moreover,
even McCoig’s complaint acknowledges that there was physical
damage to Temple’s car, which offers additional support for the
officer’s conclusion that McCoig had engaged in unlawful activity.
Thus, the district court properly dismissed with prejudice the false
arrest claims against the City and Officer Phillips.
       Additionally, the record indicates that the district court
properly dismissed McCoig’s Fourth Amendment claim because it
found probable cause existed for McCoig’s arrest. See Washington,
25 F.4th at 898 (“Probable cause renders a seizure pursuant to legal
process reasonable under the Fourth Amendment.”); Wood v. Kes-
ler, 323 F.3d 872, 878 (11th Cir. 2003) (“An arrest does not violate
the Fourth Amendment if the police officer has probable cause for
the arrest.”)
USCA11 Case: 22-10363        Date Filed: 11/09/2022     Page: 5 of 5




22-10363               Opinion of the Court                        5

                                    III.
        McCoig’s final argument is that the district court improperly
reviewed the defendants’ motions to dismiss as motions for sum-
mary judgment, thus invoking the incorrect legal standards in ana-
lyzing his claims. The record belies McCoig’s assertion. The dis-
trict court applied the proper standard for ruling on motions to dis-
miss. It accepted the factual allegations of the complaint as true
and construed the allegations in the light most favorable to
McCoig. Furthermore, contrary to McCoig’s allegations, the dis-
trict court did not resolve disputed issues of fact. It construed the
four corners of the complaint and found that probable cause existed
for Officer Phillips to arrest McCoig based on the victim’s state-
ment. This was the proper analysis for the district court to under-
take in deciding motions to dismiss.
       We conclude from the record that the district court properly
granted the defendants’ motions to dismiss. Accordingly, we af-
firm the district court’s order dismissing McCoig’s complaint.
      AFFIRMED.